Citation Nr: 1205286	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In addition to the issue that is currently before the Board, the September 2010 Board decision remanded claims of entitlement to service connection for a forehead disorder and entitlement to a rating in excess of 10 percent for chronic sinusitis.  

A December 2010 rating decision granted entitlement to service connection for a scar, claimed as flattened forehead due to infection drainage, and assigned a 30 percent disability rating.  This decision constitutes a full grant of the benefit sought on appeal, and that issue is thus considered to have been resolved.  

The December 2010 rating decision also increased the rating for the Veteran's chronic sinusitis from 10 percent to 50 percent, effective June 16, 2008.  In a March 2011 statement, the Veteran wrote that the December 2010 rating decision had "finally ... awarded me a fair disability compensation."  The Board notes that 50 percent is the maximum rating available under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2011), and that the Veteran has expressed agreement with this rating.  This issue has therefore been resolved and is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a back disability, which he claims was incurred or aggravated secondary to service-connected sinusitis.  

The Veteran is currently in receipt of a 50 percent disability rating for chronic sinusitis.  This rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6514 (2011), and is intended to compensate the Veteran's sinusitis with evidence of radical surgery and active sinus disease, near constant headaches, purulent drainage, excess nasal mucus, and sinus pain.

The Veteran's back disability contentions are summarized in his May 2010 substantive appeal.  He described having received frequent treatment for sinusitis and the severe headaches and blackouts that developed from his sinusitis.  The Veteran reported that he continued to have headaches and blackouts following the surgery and following his separation from service.  The Veteran contends that he has "had many headache & blackout falls, hurting my spine and fracturing my left femur.  This fall led to developing spinal stenosis - all due to the sinus surgery and subsequent headaches and blackouts where I now can barely walk."  He reported that he has had to call 911 at least five times in the past few years for falling down due to headache blackouts.  

The Veteran's service treatment records confirm his in-service sinus problems.  These records reflect that the Veteran underwent a frontal, external, left sinusostomy in January 1945.  A drain was inserted into the middle meatus of his nose to clear pus from what was believed to have come from a large front ethmoidal cell.  Service treatment records also reflect that the Veteran frequently sought treatment for headaches, some of them being quite severe.  There is, however, no express mention of blackouts in the service treatment records.  A March 1945 service treatment record shows that the Veteran complained of sharp pain in the back.  

The Veteran's relatively recent VA medical records reflect that he has fallen multiple times over the years.  A June 2002 record notes that the Veteran was diagnosed with spinal stenosis in approximately 2000.  Another June 2002 record notes that the Veteran has peripheral neuropathy that is due to spinal stenosis.  

A December 2004 record describes the Veteran as having fallen after losing his balance and notes that the Veteran attributed this fall to his spinal stenosis and peripheral neuropathy.  A September 2006 record notes that the Veteran reported a history of falling down, with the last episode having occurred four to six months earlier.  He reported that, since this fall, his pain has increased, mostly in his back.  A November 2008 record notes that the Veteran was hospitalized a couple of months earlier because he became dizzy and fell down.  

An April 2009 record notes that the Veteran reported having fallen recently.  He mentioned his in-service sinus problems and stated that he still gets headaches and has blackouts at times.  An October 2009 record notes that the Veteran fell and broke a rib when taking a shower after his foot got caught on a chair while he was trying to stand up.  The October 2010 VA examination report notes that the Veteran reported getting dizzy when he stands and having had several blackout spells.  He reported his last blackout was approximately two weeks earlier and that each blackout spell lasts about two minutes.  

A February 2008 private radiology report notes, in relevant part, a finding of an old compression fracture of L1.

A December 2008 VA examination request notes that the Veteran has claimed entitlement to service connection for spinal meningitis and requests an opinion as to "[w]hether it is as likely as not that the claimed condition is the same as or a result of service connected sinusitis chronic non-suppurative frontal and maxillary left."

A January 2009 VA sinus examination report notes that the Veteran "states that spinal meningitis from sinusitis is in error.  He does have lumbar spinal stenosis which is not related" to his sinusitis.  This examination report is insufficient for purposes of deciding this claim, however, because the examiner provided no rationale for his opinion.  Furthermore, the examination report does not discuss the Veteran's history of back symptomatology and it does not even mention the theory behind the Veteran's claim of entitlement to service connection on a secondary basis, specifically that the sinusitis caused him to pass out and injure his back.  

The Board therefore finds it necessary to remand this claim for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly  from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as secondary to his service-connected chronic sinusitis.  In making this determination, the examiner should respond to the following questions:

(a)  Does the Veteran's service-connected sinusitis result in falls, to include as a result of headaches, dizziness, or blackouts?

(b)  Is it as least as likely as not that these falls either caused or aggravated a diagnosed back disability?

Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



